Citation Nr: 1635872	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1992.  He had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge at the RO.  At that hearing, testimony was only given regarding the issue of entitlement to service connection for PTSD, as that was the only issue that had been certified to the Board.  In December 2015, the Board informed the Veteran that a written transcript of the hearing could not be produced.  The Veteran was informed of his options for another hearing, and he was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing regarding the issue of entitlement to service connection for PTSD.  No response from the Veteran was received, and so the Board will proceed to adjudicate the issue of entitlement to service connection for PTSD.  

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in February 2016, the Veteran appointed Gentry C.M. Hogan as his representative.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The issues of entitlement to service connection for a right ear hearing loss disability and tinnitus are REMANDED to the Agency of Original Jurisdiction.
FINDING OF FACT

The Veteran has a diagnosis of PTSD that is related to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are also particular requirements for establishing service connection for  PTSD in that are separate from those for establishing service connection generally.  38 C.F.R. § 3.304(f) (2015); Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

In this instance, the Veteran has claimed to have PTSD as a result of several different stressors.  He has claimed that he witnessed the death of his roommate, following a fall from a helicopter during a training exercise on November 4, 1980, at Elgin Air Force Base, Florida.  He stated that while he was assigned to the 101st Airborne Assault Division, 160th SOAR at Fort Campbell, Kentucky, he survived a C-130 crash on September 21, 1981, at Nellis Air Force Base during which seven service members died.  He stated he was pinned underneath the tail of a helicopter, and he dragged a body clear of the wreckage.  Third, he has claimed that that while he was assigned to the 101st Airborne Assault Division, 160th SOAR at Fort Campbell, Kentucky, he witnessed a helicopter clip a power line and crash into a river.  He related that a Major of the division died in the crash.

The Board recognizes that absent objective evidence that the Veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of a claimed stressor.  38 C.F.R. § 3.304 (2015); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required.  Rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Here, corroborative evidence has been supplied in the form of the Veteran's service personnel records.  The service personnel records confirm that the Veteran served with Company B, 229th Aviation Battalion at Fort Campbell, Kentucky, from April 21, 1980, to November 5, 1981.  He then was assigned to the 160th Aviation Battalion, Fort Campbell, Kentucky, from November 6, 1981, to November 19, 1982.  

Research conducted through the Personnel Information Exchange System shows that Spc. T.H. was assigned to Company A of the 229th Aviation Battalion at Fort Campbell, Kentucky, at the time of his death on November 4, 1980.  At that time, the Veteran was assigned to Company B of the 229th Aviation Battalion at Fort Campbell.  Although the Veteran and T.H. were not assigned to the same company, they were documented to be in the same battalion.  The Veteran has stated that at the time, most of the exercises that he participated in were joint exercises.  The Veteran was awarded the Army Achievement Medal in part due to continuously exceeding all requirements assigned during numerous high priority joint exercises.  Additionally, the statements from the Veteran have also been consistent throughout the entire appeal.  No evidence of record appears to impugn his credibility.  Therefore, the Board finds that the Veteran's report of his in-service stressors, coupled with the corroborating evidence found in his service personnel records, satisfies the requirement of an in-service stressor.  

The remaining question is whether the Veteran has PTSD as a result of the in-service corroborated stressor.  In November 2011, a VA psychiatrist made a DSM-IV diagnosis of PTSD on the basis of psychological testing.  The examiner found that the evaluation also supported the relationship of the Veteran's current symptoms and an in-service stressor.  The examiner detailed his knowledge concerning the units to which the Veteran was assigned while he was on active duty, which included histories of the units that the examiner had researched online.  The examiner remarked that as a VA psychiatrist, he had the privilege of working with more than 20 Veterans who had served in the Veteran's former military units and other similar units, and the Veteran's account of military missions was consistent with other accounts provided by other combat Veterans.  The examiner did not believe that the Veteran had fabricated or exaggerated his accounts.  The examiner believed that the Veteran's account of his military missions was consistent with the places, types, and circumstances of his service.  The examiner found that the PTSD was as likely as not related to stressors that occurred during service.  The examiner specifically found that there was medical evidence of PTSD linked by established medical evidence to an in-service stressor.  

Significantly, no other evidence of record contradicts the VA examiner's opinion.  As the evidence of record shows a corroborated in-service stressor, a current diagnosis of an PTSD, and satisfactory evidence of a link between the two, the Board finds that it is at least as likely as not that PTSD is the result of an event in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

A June 2011 rating decision denied service connection for PTSD.  Later in June 2011, the Veteran submitted a notice of disagreement regarding the denial of service connection for PTSD.

A September 2011 rating decision denied service connection for a right ear hearing loss disability and tinnitus.  In December 2011, the Veteran submitted a notice of disagreement regarding the denial of service connection for a right ear hearing loss disability and tinnitus.

In April 2012, the RO issued two separate statements of the case, one concerning service connection for PTSD, and the other concerning service connection for a right ear hearing loss disability and tinnitus.

On a VA Form 9, Appeal to Board of Veterans' Appeals, submitted in June 2012, the Veteran checked a box indicating a desire to appeal all of the issues listed on the statements of the case that the RO had sent to him.  He also requested to have a hearing before a Veterans Law Judge at the RO.  Subsequently, the RO only certified the issue of entitlement to service connection for PTSD to the Board.

In November 2015, the Veteran appeared at a Board hearing.  However, as the only issue that had been certified to the Board at the time was entitlement to service connection for PTSD, that was the only issue discussed at the hearing.

However, on the substantive appeal, the Veteran expressed a desire to appeal all of the issues listed on the statements of the case that the RO had sent to him.  He also requested a Board hearing.  The Veteran has not previously been scheduled for a Board hearing specifically concerning the issues of entitlement to service connection for a right ear hearing loss disability and tinnitus which are currently on appeal, and no subsequent correspondence has withdrawn the request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a hearing before a member of the Board at the RO concerning the issues of entitlement to service connection for a right ear hearing loss disability and tinnitus.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


